Case 8:18-cv-03051-MSS-AEP Document 12 Filed 01/31/19 Page 1 of 2 PageID 35



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  SHAWNDRA FAISON,

        Plaintiff,                                     CASE NO.: 8:18-cv-03051-MSS-AEP
 v.

  THE ADT CORPORATION,

        Defendant.



_____________________________________________________________________________

                           NOTICE OF PENDING SETTLEMENT


       Plaintiff, SHAWNDRA FAISON, by and through her undersigned counsel, hereby submits

this Notice of Settlement and states that Plaintiff, SHAWNDRA FAISON, and Defendant, THE

ADT CORPORATION, have reached a settlement with regard to this case and are presently

drafting, finalizing, and executing the settlement and dismissal documents. Upon execution of

same, the parties will file the appropriate dismissal documents with the Court.



                                               /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
Case 8:18-cv-03051-MSS-AEP Document 12 Filed 01/31/19 Page 2 of 2 PageID 36




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on January 31, 2019, the foregoing was served using the

CM/ECF system, which will provide electronic notice of filing to all counsel of record.



                                                 /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
